Citation Nr: 0936152	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-12 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for hemorrhoids, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
disability rating in excess of 10 percent for hemorrhoids.  A 
February 2008 rating decision granted a temporary total 
rating for convalescence following hemorrhoid surgery, for 
the period from December 28, 2007, to January 31, 2008, after 
which time a 10 percent rating became effective.  


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's 
hemorrhoids have been characterized as recurrent with 
intermittently severe pain, constipation, itching, swelling, 
burning, and bloody stools.  There is no clinical evidence of 
fissures or anemia related to the hemorrhoids.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hemorrhoids, both internal and external, are evaluated using 
criteria found at 38 C.F.R. § 4.114, DC 7336 (2008).  A 10 
percent rating is assigned when there is evidence of large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences.  A 20 percent rating 
is assigned when there is evidence of hemorrhoids with 
persistent bleeding and secondary anemia, or hemorrhoids with 
fissures.  A 30 percent rating is assigned when there is 
persistent bleeding with secondary anemia, or with fissures.  
38 C.F.R. § 4.114, DC 7336.

On April 2005 VA examination, the Veteran reported seeing red 
blood in his stool frequently, with associated anal pain and 
constipation.  Stool softeners and topical ointment had not 
provided him with relief.  Physical examination revealed a 
thrombosed hemorrhoid, as well as two hemorrhoidal tags.  
There were also three internal hemorrhoids.  The diagnosis 
was internal and external hemorrhoids with thrombosis.  

VA treatment records dated from November 2005 to July 2006 
reflect treatment for hemorrhoids.  In June 2006, the Veteran 
reported experiencing extremely painful hemorrhoids over the 
previous six months.  He was scheduled for a staple 
hemorrhoidectomy, but did not have the surgery.  A July 2006 
record reflects that the Veteran sought treatment for anemia.  
However, there was no finding that the Veteran suffered from 
anemia secondary to his hemorrhoids, nor was a diagnosis of 
anemia made.   

A June 2006 private record reflects that the Veteran was 
admitted to the emergency room for hemorrhoids.  He was held 
for observation and released. 

On July 2006 VA examination, the Veteran stated that over the 
previous twelve years, he had experienced pain and swelling 
in the anal region, as well as intermittent blood in his 
stool.  He had treated his hemorrhoids with topical 
medication, with little relief.  His symptoms included anal 
itching, burning, diarrhea, frequent bleeding, difficulty in 
passing stools, pain, and tenesmus.  Physical examination 
revealed an external hemorrhoid.  There was no thrombosis, 
bleeding, or fissure.  The Veteran's hemorrhoids were 
determined to have significant effects on his occupation, in 
that he had decreased mobility, problems with lifting and 
carrying, pain, and increased tardiness.  The condition had 
moderate effects on his ability to exercise and play sports, 
mild effects on his ability to complete chores, shop, and 
travel, and, aside from his associated difficulties 
toileting, had no effect on his ability to tend to activities 
of daily living.

A September 2007 VA clinical record reflects that the Veteran 
was experiencing hemorrhoid pain, though he denied any 
bleeding.  The assessment was thrombosed external hemorrhoid.  

In February 2007, the Veteran underwent surgery for his 
hemorrhoids.  Prior to the surgery, he reported a decrease of 
blood in his stools.  He complained of bulging, swelling, 
sensitivity, and constipation in the anal region.  The pre-
surgery assessment was hemorrhoids, possible fissure.  Post-
surgery, in January 2008, he was determined to be doing well.  
He noted an occasional sharp pain when defecating, but had no 
problems with bowel movements.  He denied any bloody stools.  
Examination revealed a nearly completely healed 
hemorrhoidectomy. 

In this case, the Board finds that a rating in excess of 10 
percent is not warranted.  Clinical records do not 
demonstrate that the Veteran has been treated for hemorrhoids 
with fissures.  The medical evidence shows that the Veteran 
has recurrent internal and external hemorrhoids with flare-
ups, manifested by pain, itching, burning, and bloody stools.  
Although the Veteran was assessed to have a possible fissure 
prior to his February 2007 surgery, there was no definite 
determination that he had a fissure, and the remainder of 
medical records do not demonstrate any finding of fissures.  
The rating criteria would require multiple fissures in any 
event because the plural of the word is used in the rating 
criteria.  On only one occasion was the Veteran suspected to 
have a fissure and the medical report of the surgery does not 
support a conclusion of a fissure.  Even were it to support 
the conclusion of a fissure, that would be only one 
demonstrated instance of fissure, which would not warrant an 
increased rating.  Additionally, the evidence does not 
support a finding that the Veteran has become anemic due to 
persistent hemorrhoidal bleeding.  Although he has sought 
treatment for anemia, no anemia was diagnosed.  Accordingly, 
the Board finds that an increased rating for a hemorrhoid 
disability is not warranted.  38 C.F.R. § 4.114, DC 7336.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).

In this case, the Board finds that the Schedule is not 
inadequate.  The Schedule provides for higher ratings for the 
Veteran's hemorrhoids, but findings supporting a higher 
rating have not been documented because anemia and fissures 
are not demonstrated by the evidence of record.  In addition, 
it has not been shown that the service-connected hemorrhoids 
have required frequent periods of hospitalization or have 
produced marked interference with the Veteran's employment 
beyond the intent of the rating schedule.  The Board notes 
that an examiner opined that there was significant effects on 
his occupation, in that he had decreased mobility, problems 
with lifting and carrying, pain, and increased tardiness.  
However, the Board finds that marked interference with 
employment is not shown such that referral for an 
extraschedular rating would be warranted. 

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  However, the weight of 
the credible evidence demonstrates that the Veteran's 
hemorrhoid disability does not warrant a rating in excess of 
10 percent for the period under consideration.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 
(1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in March 2005, June 2006, 
and May 2008; rating decisions in May 2005, August 2006, and 
February 2008, and a statement of the case in March 2007.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the July 2008 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating in excess of 10 percent for hemorrhoids is denied.



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


